                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICKY PATTERSON,                              )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )             Case No. 17-cv-1311-SMY-RJD
                                              )
STIBBRR, et al.,                              )
                                              )
       Defendants.                            )
                                              )

                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Motion to Compel Discovery (Doc. 39).

Defendants filed a response (Doc. 41).     Plaintiff is proceeding in this case on two counts:

Fourteenth Amendment due process claim and First Amendment retaliation claim. The Court

reviews each of Plaintiff’s Interrogatories and Requests for Production and Defendants’ responses

thereto, as set forth below:

   1. Interrogatory: The disciplinary histories of Defendants Steber, Cooper, Henton, and
      Givens.

       Response: Defendants object arguing employment files of State employees are
       presumptively confidential. Defendants further object the interrogatory is overbroad in
       time and scope, irrelevant, and not proportional to the needs of the case.

       Ruling: The Court finds this request is irrelevant and not proportional to the needs of the
       case. Plaintiff’s request to compel any further response to this request is DENIED.

   2. Interrogatory: Who made the appointments (of Cooper/Henton) to the Adjustment
      Committee?

       Response: Defendant Cooper responded he was appointed to the adjustment committee
       in 2001 by Warden Michael Neal. Defendant Henton responded he was appointed to the
       adjustment committee in July 2007 by Warden Lee Ryker. Defendant Henton became an
       alternate chairperson on the adjustment committee on October 20, 2016, when he was
                                         Page 1 of 4
   approved by Assistant Warden of Operations Russell Goins.

   Ruling: The Court finds Defendants sufficiently answered this interrogatory. Plaintiff’s
   request to compel any further response to this request is DENIED.

3. Request: Any and all policies and directives governing legal mail delivery and reception
   on January 12, 2007, and a list of any and all legal mail delivered to Plaintiff while held in
   Lawrence from 2016 to 2017.

   Response: Defendants objected to this interrogatory as this case was severed from
   Plaintiff’s claims involving his legal mail (17-1067). Defendants, however, provided
   Plaintiff with the Illinois Administrative Code section involving inmate legal mail and the
   institutional directive on legal mail.

   Ruling: Defendants are ORDERED to supplement the response to this request and
   provide Plaintiff any list of the legal mail delivered to him while he was housed at
   Lawrence in 2016 and 2017.

4. Request: Any and all documents that set the policy and procedure pertaining to the use,
   storage, retrieval, and disposition of video tapes and all other storage for media used to
   record images.

   Response: Defendants’ response to this request is not included. This request, however,
   is similar to Request #9 set forth below.

   Ruling: The Court finds this request is irrelevant and not proportional to the needs of the
   case. Plaintiff’s request to compel any further response to this request is DENIED.

5. Interrogatory directed to Defendant Givens: How long were you serving as an
   investigator during the investigation of ticket #201700178-1 dated January 17, 2017?

   Response: Defendant Givens responded, “he does not remember how long he had been
   serving as the hearing investigator in January 2017.” Defense counsel requested
   additional information to assist in answering the question and supplemented the response
   that Givens was appointed as hearing investigator on February 23, 2016.

   Ruling: The Court finds Defendants sufficiently answered this interrogatory. Plaintiff’s
   request to compel any further response to this request is DENIED.

6. Interrogatory directed to Defendant Givens: List of tickets you were served as
   investigative officer from November 2016 to August 2017.

   Response: Defendants object to this interrogatory as overbroad in time and scope,
   irrelevant, and not proportional to the needs of the case. Additionally, the request would
   involve personal and private information of other inmates.
                                        Page 2 of 4
      Ruling: The Court finds this request is irrelevant and not proportional to the needs of the
      case. Plaintiff’s request to compel any further response to this request is DENIED.

   7. Interrogatory directed to Defendant Givens: Who appointed you the position of
      hearing investigator? Provide documented proof.

      Response: Defendant Givens responded he was recommended by Jana Carie and his
      appointment was approved by Warden Steve Duncan on February 22, 2016.

      Ruling: The Court finds Defendants sufficiently answered this interrogatory. Plaintiff’s
      request to compel any further response to this request is DENIED.

   8. Interrogatory directed to Defendant Givens: Description of training for position of
      hearing investigator and all related documents used in training.

      Response: Defendant Givens objected to the request as overbroad, but notwithstanding
      the objection, responded he received training regarding DR 504 (Title 20, Chapter 1,
      Subchapter e, Part 504 of the Illinois Administrative Code).

      Ruling: The Court finds Defendants sufficiently answered this interrogatory. Plaintiff’s
      request to compel any further response to this request is DENIED.

   9. Request: All records linked to the upkeep and maintenance of all/any surveillance
      equipment at Lawrence Correctional Center from 2015 through 2018.

      Response: Defendants object to the request as vague, overbroad in time and scope,
      irrelevant, and not proportional to the needs of the case. Additionally, Defendants argue
      providing details about the surveillance cameras at Lawrence Correctional Center may
      present a risk to the safety and security of the institution. Defendants also informed
      Plaintiff that no video footage was available from January 12, 2017, inside his cell house
      and therefore the question is not relevant to the case.

      Ruling: The Court finds this request is irrelevant and not proportional to the needs of the
      case. Plaintiff’s request to compel any further response to this request is DENIED.

      Plaintiff’s Motion is GRANTED IN PART AND DENIED IN PART. Defendants are

ORDERED to supplement the response to Request #3 as set forth above. Defendants are

DIRECTED to supplement the response within fourteen days.

IT IS SO ORDERED.


                                         Page 3 of 4
DATED: July 9, 2019
                              s/ Reona J. Daly
                              Hon. Reona J. Daly
                              United States Magistrate Judge




                      Page 4 of 4
